DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cross over regions defined by the product between each of said…” in line 9-10. It is not understood what is meant by this.  Cross over region can have different dimensions like area length diameter etc... Beams can have different dimensions like strength amplitude, frequency etc… It is not understood how the beams can be multiplied (product) to define the cross over region.  

Claims 2-29 depend on claim 1 and are rejected for same reasons as above.
Claim 5 recites “…at least two image points at the shortest distance between…” in lines 4-5.  It is not understood what is meant by this.  Because they are beams that crosses and hence shortest distance is zero. Claim 6 depends on claim 5 and is rejected for same reasons

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12, 14, 15-17, 19-22, 24, 26, 28 rejected under 35 U.S.C. 103 as being unpatentable over Angelsen [US 20120095699 A1] in view of Angelsen ‘294 [US 20130279294 A1].
As per claim 1, Angelsen teaches a method for estimation of propagation and scattering parameters in an object (Angelsen ¶0001), 
comprising transmitting at least two pulse complexes composed of an overlapping high frequency (HF) and a low frequency (LF) pulse (Angelsen ¶0080 “pulse inversion technique by using two transmit events of combined LF and HF pulse transmits,”)
along at least one LF and HF transmit beam axis (Angelsen Fig 1a shows axis of transmissions),
where said HF pulse propagates close to the crest or trough of the LF pulse (Angelsen ¶0117 “the HF pulse rides on the crest or trough of the LF wave.”), and 
where one of the amplitude and polarity of the LF pulse varies between the at least two transmitted pulse complexes (Angelsen ¶0080 “changing the polarity of the LF pulse p.sub.1 for the 2nd transmit event”, ¶0082 “…can even vary the transmit amplitude of p2 between the two events,”), 
where the amplitude of the LF pulse can be zero for a pulse complex and the amplitude of the LF pulse for at least one pulse complex of said at least two transmitted pulse complexes is non-zero (Angelsen ¶0082 “transmitting a 1st event where p1 is zero while p2 is non-zero,”), and
 directing at least one HF receive cross-beam to cross said at least one HF transmit beam axis at an angle > 20 deg to form cross-beam observation cells by the cross-over regions (Angelsen Fig 8, ¶0127 “A receive beam from the 1.sup.st array 801 focused onto the overlap region R(r,t) is shown as 803.”.  This is shown to be at an angle of about 90 deg with 104) 
defined by the product between each of said at least one HF receive cross-beam and each of said at least one HF transmit beam (In view of 112 rejection above and applicant spec. page 19, examiner interprets as a region centered around the intersection region, and produced by receiver scanning.  Angelsen Fig 8, ¶0026 “focused receiver system is arranged to be dynamically focused with time such that the focus follows the overlap region R(r,t) as the overlap region R(r,t) ”), and 
recording at least two cross-beam receive signals scattered from object structures in each cross-beam observation cell from said at least two transmitted pulse complexes with different LF pulses (Angelsen ¶0102 through ¶0103, signal y+ and y-), and
processing said  cross-beam receive signals for each said at least one HF receive cross- beams to provide at least one of (Note, examiner choses (i))
 i) an estimated nonlinear propagation delay (NPD) (Angelsen ¶0087 “the propagation lag found for zero LF pulse down to the range r along the propagation of the HF pulse and .tau.(r) is the nonlinear propagation delay down to the depth r.”), and
ii) an estimated nonlinear pulse form distortion (PFD),
iii) of the transmitted HF pulse at image points along said at least one HF transmit beam axis where said HF transmit beam axis and said at least one HF receive cross-beam axis have shortest distance within each of said cross-beam observation cells, and using said estimated PPD and/or NPD for further processing to form measurements of object propagation and scattering parameters at said image points.
The only difference is that Angelsen does not expressly state that the receive beam (i.e. claimed cross-beam) is HF.
However, Angelsen ‘294, in an analogous field teaches the receive beam is HF (Angelsen ‘294 ¶0139 “nonlinear propagation delay is close to constant across the HF receive beam focus cross section for each depth z.”
Before the effective filing date of the claimed invention it would have been obvious to person of ordinary skill to use HF receive beams in the system in Angelsen.  The motivation would be to provide for dynamic focusing and synthetic reconstructed HF receive signal (Angelsen ¶0233).
As per claim 2, Angelsen in view of Angelsen ‘294 further teaches said at least one HF receive cross-beam axis crosses the axis of said at least one HF transmit beam (Angelsen Fig 8).
As per claim 3, Angelsen in view of Angelsen ‘294 further teaches said at least one HF receive cross-beam is focused on the axis of said at least one HF transmit beam (Angelsen Fig 8 “A receive beam from the 1.sup.st array 801 focused onto the overlap region R(r,t)”).
As per claim 4, Angelsen in view of Angelsen ‘294 further teaches directing more than one HF receive cross-beam that crosses said at least one HF transmit beam at different directions with HF receive beam axes that crosses the HF transmit beam axes at essentially the same location close to an image point (Angelsen ¶0127 “therefore to receive all nonlinear interaction signals along .GAMMA.(r) the beam position/direction must be steered together with the focal depth. This can in one example be done by selecting the active receive elements on the fly, and/or adjusting delays for proper direction steering and focusing of the beam so that the focus follows the overlap region R(r,t) as it moves in real time, according to known methods.”), and
Angelsen in view of Angelsen ‘294 recording at least two scattered HF cross-beam receive signals for each said HF receive cross-beams scattered from the same pulse complexes with different LF pulses, and comparing said at least two scattered HF cross-beam receive signals for each said HF receive cross-beam, to estimate at least one of i) the NPD, and ii) the PFD, of the transmitted HF pulse, and combining said estimated PFD and/or NPD for each said HF receive cross-beams, to form new estimated PFD and/or NPD with reduced estimation error for said image point, and using said new estimated PFD and/or NPD for further processing.
However this is only directed to averaging as disclosed in Angelsen (Angelsen ¶0122 “…of averaging of the receive signals or image signals to improve signal to noise ratio and increase the sensitivity for imaging local nonlinear interaction scattering from the material” ). In this case the signals are that obtained by steering of the receive beam  Before the effective filing date of the claimed invention it would have been an obvious modification to provide mathematical and processing operations to different signals.  The motivation would be to improve SNR.
As per claim 7, Angelsen in view of Angelsen ‘294 further teaches transmitting said pulse complexes along a selected group of neighbouring HF transmit beams (Angelsen ¶0027, ¶0029, ¶0118 Fig 4, groups of transmit signals in A and B regions), and receiving scattered HF cross-beam receive signals from the HF transmitted pulse for at least two transmitted pulse complexes with different LF pulses for a selected group of neighbouring HF receive cross-beams for each of said neighbouring HF transmit beams (Angelsen ¶0119 “a parallel receiver system resolve several A-regions (e.g. 405, 406, 407) and receive the signal from these regions with dynamically focused parallel receive beams ”), where said selected group of HF transmit beams and HF receive cross-beams defines a selected group of image points (Angelsen’294 Fig 4 items 401, 402, 403), and combining in a filtering process the HF receive cross-beam signals from several of said selected group of image points to for at least one image point provide synthetically focused HF cross-beam receive signals produced by scatterers in a synthetically focused observation cell around said at least one image point (Angelsen ‘294 section 5.5 “Synthetic Transmit and Receive Beams” discussed in ¶0123-¶0133) with reduced dimension compared to the original observation cell (As per applicant spec, page 24 this is an advantage or result of synthetic focusing), and where said synthetically focused HF cross-beam receive signals are used in the further processing (Angelsen ‘294 Fig 9, shows processing after reception).
As per claim 8, Angelsen in view of Angelsen ‘294 further teaches correcting said at least two HF cross-beam receive signals with one or both of i) an estimated NPD, and ii) an estimated PFD, to produce at least two corrected HF cross-beam receive signals, and - combining said at least two corrected HF cross-beam receive signals to form estimates of one or both of i) the nonlinearly scattered HF signal, and ii) the linearly scattered HF signal from at least one observation region (Angelsen ¶0013, ¶0091, correction and combining).
As per claim 9, Angelsen in view of Angelsen ‘294 further teaches said at least one HF transmit beam is scanned through a region of the object as one of i) across a 2D surface region, and ii) across a 3D region (Angelsen ¶0124 “measurement or image curve 107 can be scanned laterally through a region of the object for example across a 2-dimensional surface-region or in 3 dimensions in a volume-region of the object, to provide 2-dimensional (2D) or 3-dimensional (3D) images of the region of the object. ”), and
receiving for selected HF transmit beams within said region, HF receive signals scattered from the HF transmitted pulse for at least two HF receive beams with close distance along each selected HF transmit beam (Angelsen ¶0016 “the receive signal from said more than one measurement or image curves is received and processed in parallel ”), and
processing said HF receive signals to form one of both of 2D and 3D images at image points within said 2D and 3D region of at least one of i) an estimate of the NPD (Angelsen ¶0090), and ii) an estimate of a nonlinear propagation parameter, and iii) a quantitative estimate of a nonlinear propagation parameter P(r, and iv) an estimate of the linearly scattered signal, and v) an estimate of the nonlinearly scattered signal, at image points.
As per claim 12, Angelsen in view of Angelsen ‘294 further teaches said quantitative estimate of the spatially varying nonlinear propagation parameter βp(r) (Angelsen ¶0060) is used as input for at least one of i) improved detection of abnormal tissue regions, and ii) characterization of abnormal tissue regions, and iii) estimating local changes in tissue properties during therapy, and iv) estimating changes in local tissue temperature during HIFU therapy, and v) estimating the spatially varying linear propagation velocity (Examiner choses (v),  Angelsen ¶0084 “For the HF pulse 504 that rides on the crest of the LF oscillation 503 the nonlinear propagation teem (2) of Eq. (3) produces a change of the propagation velocity ”).
As per claim 14, Angelsen in view of Angelsen ‘294 further teaches said estimated spatially varying propagation velocity co(r) is used for estimation of aberration corrections of at least one of the at least one HF receive beams and the at least one HF transmit beams (Angelsen ¶0059 equation 3 is based on propagation velocity).
As per claims 15-17, 24, 26, 28 it has limitations similar to claims 1, 4, 9, 14, 89 and are rejected fro same reasons as above.  Angelsen in view of Angelsen ‘294 further teaches an instrument for carrying through the method of claim 1 (Angelsen ‘294 Fig 9), comprising - operator input/output unit for setting up the instrument components for a selected function (Angelsen ‘294 item 903), - transmit means (Angelsen ‘294 item 907, 908) receive means (Angelsen ‘294 Fig 9 item 901 for directing to receiver 909), and recording means (Angelsen ‘294 Fig 9 item 909) processing means (Angelsen ‘294 item 912).
As per claim 19, Angelsen in view of Angelsen ‘294 further teaches where said at least one HF receive beam is focused close to an image point along the axis of a crossing HF transmit beam (Angelsen ¶0026).
As per claim 20, Angelsen in view of Angelsen ‘294 further teaches where said transmitter means comprises an array of separate LF and HF elements (Angelsen ‘294 Fig 9 items 906, 905) and said receiver means comprises HF array elements that are selected within a selectable group of said HF transmit elements (Angelsen ‘294 “The receive beam former unit can for example generate a dynamically focused HF receive beam for each image line, or generate a HF receive beam with the same aperture and focus as the HF transmit beam”, implies the elements cane be selectable for transmit and receive).
As per claim 21, Angelsen in view of Angelsen ‘294 further teaches where said transmitter means and said receiver means are arranged as separate units (Angelsen ‘294 Fig 9).
As per claim 22, Angelsen in view of Angelsen ‘294 further teaches where said array of LF and HF elements are arranged as a structure surrounding the object, and where said processing means is further arranged to estimate propagation and scattering parameters using tomographic methods (Angelsen ¶0128 “when the object 103 can be surrounded by the array, for example with breast imaging, in that it allows tomographic image reconstructions according to known methods”).

Claims 13, 18, 23 rejected under 35 U.S.C. 103 as being unpatentable Angelsen in view of Angelsen ‘294  as applied to claims 1, 15, 17 above, and further in view of Angelsen ‘52699 [US 20060052699 A1].
As per claims 13, 23, Angelsen in view of Angelsen ‘294 teaches claims 1, 15 as discussed above.  Angelsen in view of Angelsen ‘294 does not expressly teach  where a selected group of said estimated parameters are used as starting values in an iterative procedure for tomographic reconstruction of parameters with improved accuracy or where said processing means is arranged to use estimates of nonlinear propagation and scattering parameters to establish initial values in an iterative tomographic procedure to estimate the spatially varying linear propagation velocity and spatially varying HF absorption in the object.
Angelsen ‘52699 teaches where a selected group of said estimated parameters are used as starting values in an iterative procedure for tomographic reconstruction of parameters (Angelsen ‘52699 ¶0236, ¶0240, ¶0242, ¶0250) with improved accuracy (this is a result / intend of every operation) or where said processing means is arranged to use estimates of nonlinear propagation and scattering parameters to establish initial values in an iterative tomographic procedure to estimate the spatially varying linear propagation velocity and spatially varying HF absorption in the object (Angelsen ‘52699 ¶0236, ¶0240, ¶0242, ¶0250).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to use the parameters for different applications as in tomographic reconstruction.  One motivation would be to provide improved measurements for the reconstruction, with reduced pulse reverberation noise (Angelsen ‘699 ¶0026).
As per claim 18. Angelsen in view of Angelsen ‘294 teaches claim 17 as discussed above.  Angelsen in view of Angelsen ‘294 further teaches 2D scanning of the transmit beam and HF receive beams are obtained with an electronic array and beam-forming (Angelsen ¶0127 “selecting the active receive elements on the fly, and/or adjusting delays for proper direction steering and focusing of the beam”).
Angelsen in view of Angelsen ‘294 further teaches does not expressly teach while scanning in the elevation direction is obtained with mechanical movement of the array.
Angelsen ‘52699 teaches scanning in the elevation direction is obtained with mechanical movement of the array (Angelsen ‘52699 ¶0042 “”With mechanical scanning of the beam direction”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to use mechanical beam steering.  Motivation would be to provide a conventional mechanism for scanning and steering for getting image data from different regions.

Status of claims 5-6, 10-11, 25, 27, 29  
As of current record the claims 5-6, 10-11, 25, 27, 29 have no prior art rejection.  However, examiner cannot determine allowability in view of the pending 112 (b) rejections to each claim or the parent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793